t c memo united_states tax_court estate of lydia ramirez deceased rowena l ramirez special administrator petitioner v commissioner of internal revenue respondent docket no filed date framta saechao and robert l goldstein for petitioner amy chang gregory michael hahn and timothy froehle for respondent memorandum findings_of_fact and opinion holmes judge lydia ramirez owned and operated several businesses primarily through s_corporations she also owned many rental properties the businesses mostly made money while the rental properties mostly lost it on her and tax returns ramirez reported that her businesses produced passive_income which she offset with her rental properties’ passive losses after an audit the commissioner reclassified most of ramirez’s business income as active ramirez’s estate doesn’t challenge this reclassification but does want to change the classification of the rental losses to be active as well but ramirez owned several properties and to make this reclassification work her estate would have to show she was a real_estate_professional and aggregate the time that she put into them that the commissioner also determined penalties against her raises a novel question when an individual dies after filing her petition but before trial who has the burden of producing evidence that the penalties were approved in writing by a supervisor--the commissioner or petitioner’s estate findings_of_fact ramirez’s late husband was in the real-estate business and he had always dealt with the couple’s rental properties when he died in however ramirez chose to take over she was a fast learner and swiftly became a successful entrepreneur who owned and ran a number of businesses and invested in several pieces of real_estate we’ll start with a sketch of her holdings in and i non-real-estate businesses truhealth inc ramirez was the sole shareholder of truhealth inc truhealth an s_corporation that ran an assisted-living facility for alzheimer’s and dementia patients truhealth’s facility is called golden haven and ramirez was its administrator truhealth paid ramirez a salary of more than dollar_figure in and over dollar_figure in which she reported as wages on her returns truhealth also had flowthrough business income of more than dollar_figure in and over dollar_figure in ramirez reported those amounts as passive_income on schedules e supplemental income and loss that she attached to her and returns ranew corporation ramirez also wholly owned ranew corporation ranew an s_corporation that operated a convenience store called sunrise food mart ramirez worked for ranew and it paid her a salary of about dollar_figure in and around dollar_figure in 2009--amounts that she reported as wages on her returns unlike truhealth ranew had flowthrough business_losses in both years-- more than a dollar_figure loss in and around a dollar_figure loss in ramirez reported ranew’s flowthrough losses as passive losses on her and schedules e other non-real-estate businesses ramirez’s and returns show that she had a few other non-real-estate businesses in those years she reported losses for both years on schedules c profit or loss from business for a sole_proprietorship called jccan and a loss for for a sole_proprietorship called xedia we haven’t learned what xedia was jccan was a biweekly mortgage payoff company that ramirez was loosely involved with ramirez also reported sizable active losses from a cherry orchard on schedules f profit or loss from farming that she attached to her and returns finally she reported on her schedules e a flowthrough loss in and flowthrough income in from a partnership called lollicup bay area llc the commissioner didn’t make any determinations about that partnership and we learned nothing about it at trial the commissioner disallowed ramirez’s jccan losses under sec_183 as losses from an activity_not_engaged_in_for_profit and the estate agreed to that adjustment before trial all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless we say otherwise ramirez reported her cherry-orchard farming losses as active losses but the commissioner disallowed some and determined that the remaining amounts were passive the estate also agreed to those adjustments before trial ii rental real_estate ramirez also owned between and commercial and residential rental properties in and we’ll describe her commercial properties first a commercial properties belding building much of the trial testimony was about the belding building a big_number square-foot commercial office building in downtown stockton california ramirez owned the belding building through an s_corporation called ramind corporation ramind that she reported on her schedules e for and she reported almost a dollar_figure flowthrough passive loss from ramind for and about a dollar_figure flowthrough passive loss from it for the belding building underwent substantial renovations during most of the tax year--of the more than fifty office spaces in the building only one had a tenant during that year ramirez finished the renovations in but had only five or six tenants by year’s end triad plaza another property that ramirez renovated in the years at issue was triad plaza--a strip mall with seven units totaling between big_number and big_number square feet each there’s nothing in the record about whether ramirez owned this property directly or through an entity and it doesn’t seem to show up on her and returns ramirez’s daughter testified that triad plaza had tenants in and but she didn’t say how many and since we don’t see triad plaza on ramirez’s tax returns it’s hard to say how she reported it--though the parties did stipulate that ramirez treat ed her gains and losses from real_estate on the schedule s e as passive for and winchester pavilion ramirez’s daughter described winchester pavilion as a strip mall kind of setup there was no evidence about winchester pavilion’s tenants in but we do find that ramirez had some because she reported over dollar_figure in gross rents for this property for that year ramirez sold winchester pavilion in but she still reported over dollar_figure in expenses for it on her schedule e ramirez reported all the losses for winchester pavilion--including a loss of over dollar_figure for 2008--as passive losses on her returns golden haven ramirez’s daughter testified that ramirez also owned the building that housed golden haven--the assisted-living facility--and rented it out though she didn’t specify to whom that’s all we learned about that rental property at trial and ramirez’s returns offer no other clues we therefore do not know how much the rent for the property was whether she reported income or loss from it or whether she reported that income or loss as active or passive b residential properties and 4th avenue ramirez jointly owned this property with her son she didn’t report any gross rental income for it on her schedule e though she did still tally an almost dollar_figure passive loss for that year the property threw off some gross rental income in but the net passive loss that ramirez reported for that year was about the same as ramirez claimed a management-fee deduction of almost dollar_figure for this property for turnpike road ramirez received gross rental income for this property in and after deductions however she reported net passive losses for both of those years as she did for the and 4th avenue property ramirez deducted management fees for this property--the total fees were less but she deducted them for both years tulsa oklahoma ramirez had at least three residential properties in oklahoma she reported gross rental income for her oklahoma properties on her and schedules e but once again the deductions were so large that she had net passive losses for both of those years consistent with the other residential properties we’ve discussed ramirez deducted management fees for her ramirez’s daughter testified that t here may have been four but she kn ew of three oklahoma properties for and ramirez’s daughter testified s he had some properties in oklahoma so she obviously couldn’t handle those by herself she did have some assistance with that glen sharon way this property was vacant in and ramirez’s son lived in it rent-free in ramirez still however reported an almost dollar_figure passive loss for this property for and about a dollar_figure passive loss for and even though her son lived in the property for free in ramirez took a dollar_figure management-fee deduction for it for that year centralia street ramirez’s daughter lived in this property rent-free in but ramirez still reported a net passive loss of more than dollar_figure for it for that year this property also produced no gross rental income in and ramirez reported a net passive loss for it of almost dollar_figure for that year it seems ramirez didn’t have any tenants for this property in but she did sign a management rental agreement with taylor young real_estate investments for it in that year shay circle ramirez bought this property in but it wasn’t ready to rent until she reported gross rental income of just under dollar_figure for this property in and a net passive loss of more than dollar_figure ramirez also took a management-fee deduction for this property for in and ramirez reported gobs of passive losses from her commercial and residential rental properties several of which she didn’t even rent considering the management fees the management rental agreement and her daughter’s testimony we know too that ramirez had help with these properties but what exactly was she doing iii ramirez’s rental activities ramirez was a capable entrepreneur but myriad health conditions were slowing her down in and she was suffering from hypertension diabetes emphysema subclinical congestive heart failure and diffuse microvascular disease ramirez had a history of ministrokes and her daughter--a physician--credibly testified that her daily routine was hindered by fatigue and a lack of balance s he couldn’t walk across this court room without getting winded and o n top of that she had suffered multiple fractures from different falls that required either a casting or operative intervention despite ramirez’s serious ailments she spent many hours each day working on her ramirez’s daughter also testified that two different contractors worked on ramirez’s properties--tito petalio on the residential properties and chris ennslin on the commercial properties she didn’t say exactly how much work they did or how much time they spent doing it but their work doesn’t appear to have been insignificant businesses and rental properties we find however that important parts of her daughter’s testimony are not credible ramirez’s daughter lived in southern california for all of and at least half of ramirez lived in northern california during that time her daughter testified though that she visited her mother about two to three times per month to help her with work and take her to doctors’ appointments she also testified that in she visited her mother between and times and that her average stay was one week to a week and a half the frequency and length of ramirez’s daughter’s claimed visits in seem implausible--totaling somewhere between and days5--especially since she had a medical_research job in southern california at the time she testified that she wasn’t that busy with her research job but we still find it hard to believe that she spent as much time with her mother in as she says she did we also find it unlikely that ramirez--a woman in very poor health--was as active in and as her daughter claims she was ramirez’s daughter testified that days x visits days days x visits days ramirez started her work day pincite or a m she worked as the administrator at golden haven days a week for hours per day she worked for sunrise food mart hours per day but not every day she worked on the belding building renovations every day for hours--ramirez’s daughter claimed that ramirez did some of this work while she was at golden haven she did work associated with triad plaza days a week for hours per day and she did work associated with her residential rental properties about hours per month that’s a demanding schedule even for someone in good health the daughter’s testimony strains credulity and that’s a problem because her testimony is the only thing the estate offered to prove ramirez’s rental activities the estate didn’t offer any contemporaneous_records eg activity logs and it failed to offer any evidence eg calendars phone records invoices receipts to corroborate her testimony we therefore find that the estate has failed to prove the number of hours that ramirez devoted to any of her rental activities in and ramirez apparently prepared activity logs after the commissioner asked for them during the audit but the estate never offered them into evidence we therefore don’t have the opportunity to consider even those noncontemporary logs here iv audit and trial the commissioner audited ramirez’s and returns and he determined that she actively participated in truhealth and ranew--the s_corporations that ran the assisted living facility and the convenience store that meant that truhealth’s significant flowthrough income was active which also meant that ramirez couldn’t deduct her passive rental losses against it the commissioner sent ramirez a notice_of_deficiency in which he made that determination and also determined accuracy-related_penalties ramirez a california resident timely petitioned our court after ramirez died her daughter took over the case on behalf of her estate we tried the case in san francisco the commissioner introduced no evidence at trial that the irs employee who made the initial penalty determination had written approval from his immediate supervisor we need to decide whether ramirez’s rental losses were active and whether she was liable for two sec_6662 penalties on the latter issue we need to decide whether the commissioner has the burden of producing evidence that the penalties were approved in writing by an irs supervisor see sec_7491 opinion i rental losses passive or active sec_162 and sec_212 allow taxpayers to deduct most of their business and investment_expenses but sec_469 limits those deductions when they arise from passive activities a passive_activity is any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate sec_469 real-estate rental activities like ramirez’s in and are per se passive sec_469 unless a taxpayer can prove she is a real_estate_professional see sec_469 and that is just what the estate argues ramirez was in and even though her returns never said so a real_estate_professional ramirez was a real-estate professional in and 2009--and her rental activities were then not per se passive in those years--if more than half of the personal services she performed each of those years were performed in real_property trades_or_businesses in which she materially participate d and she performed more than hours of services during each of those years in real_property trades_or_businesses in which she materially participate d sec_469 the code defines real_property_trade_or_business to include the renting operation and leasing of real_estate sec_469 see sec_1_469-9 income_tax regs and personal services are just about any type of work that a person does in connection with her trade_or_business sec_1 b income_tax regs a major exception is for work more typical of an investor--study and review of financial statements preparation and analysis of financial summaries and the monitoring of finances see id sec_1 5t f ii b temporary income_tax regs fed reg date we have no trouble finding that ramirez performed some personal services in and in connection with her commercial and residential real-estate rental business and real-property rentals were also her only real-property trade_or_business in those years--there’s nothing in the record for example about her engaging in the trade_or_business of property development construction or reconstruction but performance of some personal services in some particular real-property trade_or_business is only part of what the estate needs to show the rest of its burden is harder to shore up--it must prove the amount of time that the belding building was substantially renovated during the years at issue and ramirez’s daughter testified that ramirez spent a lot of time on those renovations we find however that the renovations were made only to improve the property and the estate doesn’t argue that ramirez was in the trade_or_business of construction or reconstruction ramirez herself spent on this activity and show that it can add the time she spent on separate properties to meet the other regulatory requirements for proof of material_participation we have to ask whether ramirez materially participated in her rental activities performed more than half of her personal services in them and spent more than hours doing so see sec_469 sec_1_469-9 income_tax regs this is where the foundation of the estate’s case starts to crack let’s start with material_participation the code says that material_participation means being involved in the operations of the activity on a regular continuous and substantial basis sec_469 and the regulations lay out seven ways to prove that see sec_1_469-9 income_tax regs sec_1 5t a temporary income_tax regs fed reg date the estate hasn’t said which way--if any--ramirez materially participated in and but here are the ones that we think might be supported by the record t he individual participates in the activity more than hours during such year t he individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year t he individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year or b ased on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs fed reg date the last test seems more flexible than the others but a taxpayer who reaches for it still has to have spent over hours on the activity see id para b iii fed reg so the amount of time that ramirez and others spent on her real_property_trade_or_business is what matters here how do we measure this time the regulations say that t he extent of an individual’s participation in an activity may be established by any reasonable means and that contemporaneous daily time reports or logs are not necessarily there are three other tests see sec_1_469-5t temporary income_tax regs fed reg date but they’re not relevant here two of them have to do with a taxpayer’s history of materially participating in an activity see id subpara and fed reg and there’s no evidence in the record about any such history the other has to do with hours spent on significant participation activities see id subpara and that’s a test that we think ramirez could satisfy only if we’ve found that she already satisfied one of the others that means that test can’t apply here see id para c ii required id para f fed reg we’ve held time and time again however that a retrospective ballpark guesstimate isn’t good enough and we don’t have to accept unverified undocumented testimony about how a taxpayer spent her time see eg 135_tc_365 robison v commissioner tcmemo_2018_88 at citing estate of stangeland v commissioner tcmemo_2010_185 shaw v commissioner tcmemo_2002_35 and scheiner v commissioner t c memo coastal heart med grp inc v commissioner tcmemo_2015_84 at that’s a problem here for the estate it offered no documentary_evidence to prove the amount of time ramirez spent on her rental activities all we have instead is the uncorroborated testimony of ramirez’s daughter and her guesstimates of that time we found much of her testimony incredible--we don’t think she spent as much time with ramirez as she says she did and we do think ramirez’s own failing health would’ve made it difficult for her to devote the hours to her rental activities that her daughter claims these evidentiary failures are only made worse by the fact that ramirez had two other jobs in and 2009--at golden haven and sunrise food mart--that had nothing to do with real_estate and that what evidence we do have suggests that she had quite a bit of help with her rental activities we’ve already found that the estate failed to prove the number of hours that ramirez devoted to her real-property trade_or_business in and see supra pp we therefore find that ramirez didn’t meet any of the material- participation tests that rely on or hour minimums see sec_1_469-5t temporary income_tax regs supra we also can’t find that ramirez’s participation in her real-property trade_or_business constitute d substantially_all of the participation in such activity of all individuals in or see id subpara fed reg ramirez claimed management-fee deductions or signed a management agreement for all her residential properties and she regularly used two different contractors on her commercial and residential properties we therefore hold that ramirez didn’t satisfy that test for material_participation either because ramirez didn’t meet any of the material-participation tests for her real-property trade_or_business in or she was not a real-estate professional in either of those years9 and her rental activities were passive see sec_469 b failure to aggregate there’s another problem with the estate’s case though even if we found that ramirez was a real-estate professional in and she didn’t elect under sec_469 to treat all her rental properties as a single activity on her original return for or or any previous year when a taxpayer who owns more than one rental property doesn’t make this aggregation election the default rule is to treat each rental property as a separate activity sec_469 see also sec_1_469-9 income_tax regs how does one make the aggregation election the regulations tell a real- estate professional to file a declaration with the first tax_return on which she wishes to claim the benefit of aggregating her properties this declaration must state that she is a real_estate_professional for the taxable_year and is making the election pursuant to sec_469 sec_1_469-9 income note that the real-estate-professional test looks only at real-property trades_or_businesses in which a taxpayer materially participates see sec_469 we hold that ramirez didn’t materially participate in her real-property trade_or_business so we don’t need to ask whether more than half of her personal services were performed in that trade_or_business or whether she spent more than hours on it see sec_469 tax regs the election is binding for the taxable_year in which it is made and for all future years in which the taxpayer is a real_estate_professional even if there are intervening years in which the taxpayer is not a real_estate_professional id subpara the estate stipulated that ramirez never made the aggregation election with her or return or any earlier return this election is a formal requirement and we don’t allow taxpayers to aggregate their activity spread among multiple rental properties unless it is met see trask v commissioner tcmemo_2010_78 wl at no aggregation where taxpayer treated all rental properties as single activity on original returns but stated intent to elect only during audit kosonen v commissioner tcmemo_2000_107 wl at reporting losses as active and aggregation on return not sufficient statement of intent ramirez hits the wall even harder than these taxpayers she not only failed to make the formal election on her original return but also failed to treat her rental properties as a single activity and even reported all of them as passive activities there’s only one escape hatch for someone stuck in this situation--a late aggregation election there are two ways to do this one is to ask the irs for a letter_ruling under sec_301_9100-3 proced admin regs --a request the commissioner should’ve granted so long as ramirez proved she acted reasonably and in good_faith and that the relief wouldn’t prejudice the government’s interests see generally 126_tc_279 ramirez would’ve had to check many boxes to request a letter_ruling not the least of which is the requirement to follow the applicable procedures for requests for a letter_ruling and pay the applicable user_fee see sec_301_9100-3 proced admin regs see also eg revproc_2012_1 2012_1_irb_1 ramirez didn’t do any of that here the other way ramirez might’ve made a late aggregation election is under revproc_2011_34 2011_24_irb_875 that procedure lets some taxpayers make late elections its procedures are in lieu of the letter_ruling procedure id sec_1 i r b pincite it requires a taxpayer to file an amended_return and attach to it an aggregation-election statement that includes four specific representations necessary to qualify for relief see id sec_4 i r b pincite ramirez had to be able to show that she failed to make an election under sec_1_469-9 solely because she failed to timely meet the requirements in sec_1_469-9 she filed consistently with having made an election under sec_1 g on any return that would have been affected if she had timely made the election she timely filed each return that would have been affected by the election if it had been timely made and she has reasonable_cause for her failure to meet the requirements in sec_1_469-9 id sec_4 i r b pincite the estate concedes that ramirez and it haven’t filed an amended_return for either or and that it has not filed with the commissioner any statement like the one described in the revenue_procedure but it argues rather opaquely that we can still follow revproc_2011_34 supra as a reasonable means to retroactively aggregate ramirez’s rental_real_estate_activities as a single activity for purposes of the passive loss limitation rules and for material this one also says she must have filed all required federal_income_tax returns consistent with the requested aggregation for all of the years including and following the year she intends the requested aggregation to be effective and no tax returns containing positions inconsistent with the requested aggregation may have been filed by or with respect to her during any of the taxable years revproc_2011_34 sec_4 i r b pincite the estate doesn’t argue that ramirez or it filed an amended_return for any other year either participation we have serious doubts about our ability to do that see 111_f3d_1010 2d cir revenue procedures ordinarily not binding and don’t confer rights upon taxpayers aff’g tcmemo_1993_483 see also capitol fed sav loan ass’n t c pincite but it doesn’t matter because ramirez wouldn’t have qualified for relief under revproc_2011_34 supra only a timing problem while it’s true that ramirez failed to timely make the aggregation election with her and original returns we can’t even say that timing is the only reason for her failure the estate admits that ramirez and it didn’t learn about the aggregation election until the audit--long after either return was due--and the estate still hadn’t filed an amended_return and election statement at the time it turned in its posttrial briefs ramirez also reported all her rental activities as passive for and 2009--offsetting large dollops of passive the estate also argues that ramirez told the irs at her audit that she intended to make a late aggregation election under revproc_2011_34 supra but it admits no one filed amended returns or election statements we will sometimes review for abuse_of_discretion the commissioner’s compliance with a revenue_procedure see eg 96_tc_204 the problem here is that ramirez and then her estate never took any of the steps required by the revenue_procedure to make a late elec- tion the commissioner can’t abuse discretion he hasn’t been asked to exercise see eg 58_f3d_557 10th cir aff’g tcmemo_1992_693 income--which leads us to conclude that she didn’t want to aggregate her rental properties and didn’t know about the aggregation election when she filed her original and returns either way her failure to make the election was not only about timing election consistent with filed returns the second requirement is that ramirez filed her and returns and any subsequent returns consistent with an aggregation election see revproc_2011_34 sec_4 i r b pincite as we’ve said ramirez reported all her rental activities as passive for and and the estate didn’t offer any evidence about her reporting positions in subsequent years if she’d made the aggregation election the estate argues that her rental activities would’ve been active because when aggregated ramirez materially participated in her rental activities those reporting positions are entirely inconsistent ramirez thus did not file her returns consistent with having made the aggregation election reasonable_cause ramirez also failed to show she had reasonable_cause for failing to make the election in the first place see id sec_4 the estate points out that ramirez used a cpa to prepare her and returns--and that she supplied her paid preparer with all the necessary information to complete her income_tax return and her preparer knew or should have known that the election was available to her reasonable reliance on an adviser--such as a cpa--can be reasonable_cause see 115_tc_43 aff’d 299_f3d_221 3d cir caselaw points to three factors to determine whether reliance was reasonable the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied on the adviser’s judgment in good_faith id pincite our analysis here is brief there’s no evidence in the record about the competence of the cpa who prepared ramirez’s and returns except for the fact that he appears to have been a cpa--at least ramirez’s returns say he was a cpa see id we also don’t see anything in the record about the quantity or quality of information that ramirez gave him and there’s no proof that he gave ramirez any advice on which she relied see id see also 136_tc_585 indeed the estate is now taking a position contrary to the one taken on ramirez’s returns--that her rental activities were active instead of passive--so it can’t argue that ramirez relied on her cpa to advise her about an election that was irrelevant to the position she took ramirez doesn’t have reasonable_cause for failing to meet the requirements of the aggregation election this all means that the estate doesn’t satisfy the conditions for a late election under the revenue_procedure which means we wouldn’t grant it that relief even if we thought we could and without aggregation the estate can’t satisfy the material-participation requirement for any of its properties ramirez’s daughter testified only to her mom’s spending hours per month on the residential properties and she didn’t even try to allocate those hours among the individual properties so even if ramirez were a real-estate professional in and and even if she had sufficient evidence to establish the hours that she spent on her rental activities we would have to find that ramirez’s rental activities were passive in and her original returns were right on that point ii sec_6662 and sec_7491 a sec_6662 penalties the commissioner also argues that the estate owes penalties for and because ramirez’s returns substantially understated the tax due the code tells us that an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 b d a the commissioner has no trouble meeting this because ramirez’s understatements for and are much more than dollar_figure and of the required tax see sec_6662 the estate says it shouldn’t be held liable for the penalties however because ramirez had reasonable_cause and acted in good_faith see sec_6664 sec_1_6664-4 income_tax regs as with its reasonable-cause argument under revproc_2011_34 supra the estate once again argues that ramirez relied on her cpa to prepare her returns and advise her about the aggregation election for the same reasons we held that ramirez didn’t have reasonable_cause under the revenue_procedure see supra pp we hold that she doesn’t have a reasonable-cause defense to the penalties lurking beneath this altogether common dispute about penalties however is a chai ghoul that we had not seen before see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 b sec_7491 burden of production sec_6751 tells us that the commissioner cannot assess a sec_6662 penalty unless it is personally approved in writing by the immediate supervisor of the individual making such determination we now know this provision means that the commissioner cannot assert a penalty in a notice_of_deficiency or an amended answer without that approval see graev v commissioner graev iii t c __ __ slip op pincite date supplementing and overruling in part 147_tc_460 we also know from 127_tc_200 aff’d 521_f3d_1289 10th cir that if there is no evidence in the record of an essential condition for the imposition of a penalty the party who had the burden of production loses see also ford v commissioner tcmemo_2018_8 at true as well when there is no evidence of compliance with sec_6751 aff’d __ f app’x __ wl 6th cir date this question would be easy if ramirez had lived--it would be just like ford or several other cases we’ve had since graev iii and we would hold that the commissioner’s failure to introduce any evidence that showed he had complied with sec_6751 means that he loses on the penalty issue what makes this case novel is that ramirez died and her estate stepped into her shoes what does sec_7491 say about the burden of production when an estate is the petitioner the text of that section is superficially clear it says that the commissioner has the burden of production on penalties only in any court_proceeding with respect to the liability of any individual sec_7491 emphasis added we have nevertheless suggested that sec_7491 transfers the burden of production to the commissioner in cases where an estate’s liability for tax is at issue estate of sanders v commissioner tcmemo_2018_104 at applying c to an individual decedent’s estate and substituting taxpayer for individual estate of lin v commissioner tcmemo_2017_77 at applying c in a decedent’s redetermination proceeding without explanation and substituting taxpayer for individual estate of beyer v commissioner tcmemo_2016_183 at paraphrasing c to place the burden of production with respect to and penalties on the commissioner estate of dieringer v commissioner 146_tc_117 substituting taxpayer for individual in applying sec_7491 estate of richmond v commissioner tcmemo_2014_26 at paraphrasing c to place the burden of production with respect to a penalty on the commissioner estate of giovacchini v commissioner tcmemo_2013_27 at substituting estate for individual in applying sec_7491 there are undoubtedly others in all these cases however the paraphrase made no difference--the commissioner met his burden of production if he had to meet it see eg estate of sanders at decedent did not file a form_1040 with the irs for tax_year therefore respondent has met his burden of production estate of lin at respondent has discharged his burden of production by providing sufficient evidence showing that petitioner’s understatement of income_tax for exceeds the greater of of the tax that was required to be shown on the return or dollar_figure here the distinction will make a difference and we have before us not a deficiency in estate_tax but of income_tax some original analysis is due we first looked at sec_7491 in 116_tc_438 after congress enacted the irs restructuring and reform act of pub_l_no 112_stat_685 higbee dealt with the redetermination of two married individuals’ tax deficiencies which included failure-to-file and accuracy- related penalties higbee t c pincite while higbee uses the word individual when paraphrasing sec_7491 it goes on to cite a chunk of legislative_history that explains the commissioner’s burden of production with respect to a penalty against a taxpayer id pincite from there higbee transitions into a discussion of the difference between burden of production and burden_of_proof and cites sec_7491 a --which uses the word taxpayer and not individual --before explaining that once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite- emphasis added this discussion may have introduced a bit of confusion by implying individual and taxpayer are synonymous in sec_7491 and because nearly every later case that applies sec_7491 cites higbee at least in passing we have nevertheless read the text of sec_7491 more closely in cases where it matters in 126_tc_191 we held that a corporation is not an individual under sec_7491 and in dynamo holdings ltd p’ship v commissioner t c __ __ slip op pincite date we analyzed the text of sec_7491 with greater care to determine if it shifts the burden of production to the commissioner when the petitioner is a tefra partnership this analysis first homed in on the nature of the proceeding before us and we found that while p artners are treated as the parties to a partnership-level proceeding the proceeding itself is conducted at the partnership level it is the partnership return that is examined it is partnership items that are adjusted and it is partnership items and the applicability of penalties that are determined in a partnership-level proceeding id at __ slip op pincite because sec_7491 focuses on the nature of the proceeding we held that a partnership-level proceeding under tefra was not a proceeding with respect to the liability of any individual and thus that the commissioner did not bear the burden of production on penalties in our analysis we found especially telling that congress used the word taxpayer in sec_7491 but individual in sec_7491 id at __ slip op pincite but what do we do when the petitioner who starts a case as an individual becomes an estate before trial there is no question that an individual decedent and his estate are legally distinct for federal tax purposes the code distinguishes them see sec_1 setting separate_income tax_rates for estates and individuals e this section pertaining to individual taxpayers shall not apply to any estate_or_trust b the taxable_income of an estate_or_trust shall be computed in the same manner as in the case of an individual a individual and estate two different species of genus person the regulations distinguish them see sec_1_641 b - b income_tax regs contrasting estate of infant incompetent or individual in receivership with estate of deceased person or of a_trust and our caselaw distinguishes them see eg 59_tc_172 decedent and estate are separate legal entities 6_bta_1071 same that general principle doesn’t quite answer the specific question here though because sec_7491 puts the burden of production on the commissioner only in any court_proceeding with respect to the liability of any individual we need to focus as we did in dynamo holdings on the nature of the proceeding is this case a proceeding with respect to the liability of ramirez as an individual or of her estate we think the answer is that it is a proceeding to determine the liability of an individual even though ramirez’s additional tax13 liability had not been assessed at the time of her death it was established and constituted a debt due the united_states while she was still alive 423_us_77 obligations to united_states fixed even when exact amount not determined o’sullivan v commissioner tcmemo_1994_17 wl at tax ascertainable when tax period ends and irs considered creditor as of close of applicable_year this means that even before her death ramirez was liable as an individual for her and income-tax debtsdollar_figure a penalty is treated and assessed as a tax under the code sec_6665 had ramirez died before the end of our analysis might be more complicated because an individual’s tax_liability generally is fixed at the end of a calendar_year and while a decedent’s final return is subject_to basically the same rules as an individual’s see sec_6012 return of decedent to be filed by executor in same manner as living individual it’s not obvious that this liability is one of the individual decedent or her estate we’ll wait for a case where it makes continued sec_7491 says the secretary has the burden of production in any court_proceeding with respect to the liability of any individual for penalties or additions to tax_court proceeding is defined in sec_7430 as any civil_action brought in a court of the united_states including the tax_court ramirez petitioned our court to redetermine liabilities that became fixed at the end of calendar years and her estate continued it but the proceeding remained one to redetermine those liabilities we think the best reading of sec_7491 here is that the commissioner has the burden of production on penalties this case was begun by and concerns the tax_liability of only ramirez in her individual capacity it is ramirez’s original returns that we examine it is ramirez’s individual items of income and loss that we adjust and it is the penalties the commissioner asserts against ramirez that we redetermine that different focus in this case distinguishes it from the estate-tax cases where we may have just assumed that sec_7491 shifted the burden of production to the commissioner here we redetermine ramirez’s individual tax_liabilities and the scope of this proceeding was set when she filed a timely petition in response to the notice_of_deficiency see sec_6213 guarino v continued a difference to decide commissioner 67_tc_329 see also nt inc t c pincite so while the commissioner will presumably make a claim against and collect from ramirez’s estate when this case is done in this proceeding we determine her liabilities as an individual this means that the commissioner had the burden of production on the issue of ramirez’s liabilities for the penalties he determined he failed to carry that burden by failing to show that he complied with sec_6751 we therefore find that her estate does not owe it this is a split result so decision will be entered under rule
